Citation Nr: 1232030	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-15 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for severe stuttering.


REPRESENTATION

Appellant represented by:	Colin Kimberly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran served in the Army National Guard (ARNG) from October 1955 to September 1961, during which he had periods of active duty for training (ADUTRA).  He had verified active duty in the United States Army from October 1961 to August 1962 and served in the ARNG from October 1962 to October 1965.  The Veteran served in the Alabama ARNG from April 1972 to October 1999 during which he served on active guard/reserve (AGR) from January 1, 1981 to October 31, 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that, in pertinent part, denied the Veteran's claims for service connection for coronary artery disease, severe stuttering, tinnitus, hearing loss and a right leg disorder.  The Veteran submitted a timely notice of disagreement with the RO's determination.  However, in an April 2009 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus that represents a full grant of the benefits sought as to the Veteran's claims.  

An April 2009 statement of the case (SOC) addressed the matters of entitlement to service connection for coronary artery disease, severe stuttering, and a right leg disorder.  On his May 2009 substantive appeal, the Veteran checked the box indicating that he wanted to appeal all the issues listed on the SOC, but then specifically stated that he was only appealing his claims regarding coronary artery disease and severe stuttering.  His accompanying written statement addressed only the matters regarding coronary artery disease and stuttering.  In July 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that time, and in the Veteran's January 2011 legal representation agreement with his attorney, the issues on appeal were listed as service connection for coronary artery disease and severe stuttering.  As such, the Board will confine its consideration to the matters as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for severe stuttering and coronary artery disease.  During his July 2012 Board hearing, he testified that he believed he had symtoms of heart disease that started in the 1990s.  In his November 2006 claim, he reported that there were indications in the records dating to 1983 of his complaints of chest and shoulder pain, irregular heartbeats, hypertension, and erectile dysfunction that were symtoms of his heart disease.  He further testified that he received speech therapy for stuttering in the 1990s.

The Veteran had multiple periods of active duty for training (ADUTRA) in the ARNG of Alabama including, AGR from January 1981 to October 1999, when the majority of his claimed symptomatology occurred.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2011).

M21-1R, Part III, subpart ii, 6.3(c) notes that full-time National Guard service is considered active duty for training under 38 U.S.C. §§ 101(22)(c) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support (ADS) that apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as endocarditis and cardio-vascular renal disease including hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2011).   

Presumptive entitlement does not apply to ADUTRA or inactive duty for training (INADUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Here, the Veteran's AGR service (under 10 USC 672(d) or 32 USC 502 or 503, or other authorization) needs to be verified.  His claimed disabilities had their onset during the appellant's AGR between 1981 and 1999.  Therefore, service connection may be granted for those disabilities which resulted from disease or injury incurred in or aggravated while the appellant was performing active duty or ADUTRA.  See also M21-1MR, Part III, Subpart ii, Chap. 6, Para. 3 (June 2009). 

A NGB Form 22E reflects that the Veteran served in the ARNG of Alabama from April 1972 to October 1999.  In the "Remarks" section it is noted that the period from January 1981 to October 1999 was AGR.  But service personnel records do not describe the authorization for Veteran's service from 1981 to 1999.  Verification is needed prior to considering his service connection claims.

Additionally, in January 2009, the RO concluded that the Veteran's service treatment records were unavailable and so advised the Veteran who submitted copies of records in his possession.  However, there is no indication that a search of the Defense Personnel Records Information Retrieval System (DPRIS) was requested.  This should be done prior to Board review of his claims.

The Veteran seeks service connection for coronary artery disease.  Recent private medical records reflect his treatment for the disorder since 2006.  Available service treatment records are not referable to a diagnosis of coronary artery disease.  Rather, the records reflect his complaints for varying symtoms.  The Veteran complained of chest pain in May 1983 and, in October 1984, when costochondritis was noted and results of an electrocardiogram (EKG) were within normal limits.  An irregular heart beat was noted in February 1992 when results of a stress test were normal.  The Veteran's cholesterol level was 224 in June 1994 and 245 in October 1996 when he was noted to have impotence of unknown etiology.  

In May 1997, the Veteran was evaluated for the over 40 physical training program, noted to have high cholesterol, and denied a history of heart problems.  He complained of left arm tingling in October 1998 for which physical therapy was prescribed through May 1999 for cubital tunnel syndrome.  Results of EKGs performed in March 1986, March 1990, May 1994, and October 1996 were normal.  When examined for retirement in June 1999, a cardiac abnormality was not noted.  

In March 2009, a VA physician's assistant reviewed the Veteran's medical records and performed a clinical evaluation.  The diagnosis was coronary artery disease, status/post stents.  The examiner said that review of all available service records did not reveal any evidence of coronary artery disease on active duty.  It was noted that the Veteran was seen for unifocal "PVCs" (premature ventricular contractions?) in February 1992 with a normal stress test and was repeatedly cleared for over age 40 physical training.

However, in a July 2009 signed statement, B.S.C., M.D., a cardiologist, said that he treated the Veteran since 2006 for multiple stent placement and atrial fibrillation.  Dr. B.C. said that he reviewed records dating to September 1994 when the Veteran had a cholesterol level of 224, a risk index score was noted, and that he was not felt to "warrant a stress test".  In May 1997, the Veteran's cholesterol was 245 and he complained of left arm tingling without injury or pain.  In January 1999, he complained of left arm tingling and numbness and had "questionable improvement" with physical therapy but it recurred.  

It was Dr. B.C.'s "impression that [the Veteran's] coronary artery disease clearly developed prior to 2006.  It may well be that he was having some angina discomfort as far back as 1997, at which time he complained of some left arm tingliness.  His catherization was noted not only for large vessel disease, but disease involving a small first diagonal septal perforator as well as a first obtuse marginal branch vessel.  In addition, his vessels were also heavily calcified which indicate that his coronary artery disease developed over many years".

The Board is of the opinion that the Veteran should be afforded another VA examination by a physician with appropriate expertise to determine the etiology of any coronary artery disease found to be present.

The Veteran also seeks service connection for severe stuttering.  He testified that he first noted his stuttering with spasmodic repetition in 1985 while on active duty and received treatment for it at Keesler Air Force Base in Mississippi.  However, in his November 2006 claim, he reported that he stuttered as a child but it disappeared and reemerged during basic training.  He asserts that the stress of service worsened his stuttering disorder.  

A September 1981 service examination report is not referable to stuttering.  In July 1985, the Veteran said that he needed a referral to a speech therapist for habitual stuttering.  An April 1989 clinical entry indicates that the Veteran was evaluated for stress due to interpersonal problems.  On a Report of Medical History completed in April 1990, the Veteran was noted to have a moderately severe stutter and an April 1990 service examination report reflects that he had a noticeable stutter.  April 1992 clinical records indicate that the Veteran was seen for anxiety and depression secondary to interpersonal and occupational stressors.  

On a Report of Medical History completed in May 1994, the examiner noted that the Veteran occasionally stuttered.  On a Report of Medical History completed in October 1996 it was noted that the Veteran stammered occasionally.  June and July 1997 clinical records show that the Veteran was a lifelong stutterer and he received speech therapy for stuttering during 1998.  

Post service, a September 2006 VA medical record indicates that the Veteran was evaluated in the speech clinic and gave a history of a childhood problem of stuttering.  The diagnosis was benign stuttering that had its onset in childhood.

Here too, the Veteran should be afforded a VA examination to determine the etiology of any stuttering disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to verify all periods of the Veteran's service on active duty, active duty for training, and/or AGR under 10 USC 672(d) or 32 USC 502 or 503 from January 1981 to October 1999 and obtain the Veteran's service treatment records.  The RO/AMC's efforts should include requesting assistance from the Army National Guard of Alabama, DPRIS, and any other appropriate state or federal agency.  The RO/AMC's efforts should be documented in the claims folder.

2. Schedule the Veteran for a VA examination performed by a cardiologist to determine the etiology of any coronary artery disease found to be present.  The Veteran's claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

a. The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any coronary artery disease disability had its clinical onset during the Veteran's period of service, particularly from January 1981 to October 1999, or is otherwise related to such period of service. 

b. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the service treatment records, and post-service diagnosis of coronary artery disease reflected in the private and VA treatment records.  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. B.S.C. in July 2009 (to the effect that the Veteran's coronary artery disease "clearly" developed prior to 2006 and it "may well be that he was having some angina discomfort as far back as 1997" when he complained of left arm tingliness").

3. Schedule the Veteran for appropriate VA examination(s) (ear, nose, and throat (ENT), neurologic) performed by physicians with expertise to determine the etiology of any stuttering disorder found to be present.  The claims folder and a copy of this remand must be made available to the examiner(s). Any appropriate evaluations, studies and testing deemed necessary by the examiner(s) should be conducted and all clinical findings reported in detail.  The examiner(s) is(are) asked to address the following:

a. Does the Veteran currently have a disability manifested by stuttering?  If not, the examiner(s) should comment on any treatment records associated with the claims file that diagnosed the Veteran with stuttering.

b. If the Veteran currently has a disability manifested by stuttering, the examiner(s) is(are) asked to express an opinion as to when the Veteran's stuttering was first manifested (i.e., prior to service, in service or after service). 

c. If the Veteran's stuttering is not a developmental defect and did not pre-exist service, the examiner(s) should opine as to whether it is as least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's stuttering began in service or is proximately due, the result of, or aggravated by some in-service event or service-connected disability (including the findings noted in the service treatment records)

d. A complete rationale is requested for all opinions offered. 

4. Then, readjudicate the Veteran's claims for service connection for coronary artery disease and severe stuttering.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board as appropriate. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


